Citation Nr: 0709390	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
injury to the right calf.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for residuals of a 
shrapnel injury to the right calf.  In February 2006, the 
veteran testified before the Board at a hearing that was held 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran asserts that the scar on his right calf is the 
result of a shrapnel injury sustained in April 1945 after a 
truck in the convoy of which he was a part exploded after 
driving over a landmine.  The veteran's service records 
reflect that at the time of the alleged injury he was 
attached to the 69th Naval Construction Battalion, which was 
detached with British and Canadian forces.  The evidence 
currently of record does not demonstrate either the injury or 
the alleged truck explosion.  Significantly, however, the 
veteran's unit history for this time period has not yet been 
associated with the claims file.  Because the unit history 
may be of assistance in deciding the veteran's claim, it is 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request a unit history of the 69th 
Naval Construction Battalion for the 
period of November 1944 to July 1945, 
including a specific inquiry as to 
whether the unit suffered the landmine 
destruction of a truck in Belgium in 
approximately April 1945.

2.  Then, readjudicate the veteran's 
claim for service connection for the 
residuals of a shrapnel injury to the 
right calf.  If action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

